DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
the abstract fails to include the non-transitory medium, control method, and treatment system as claimed.   Correction is required.  See MPEP § 608.01(b).
The use of the term “Bluetooth” (e.g. [0022]; [0045]) and “Blue-Ray” (e.g. [0044]), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Display control unit configured to display image information, in claims 1 & 8  (the generic term display control unit that is configured to perform a specific function is being interpreted according to the specification [0064] as a function of the terminal device that is realized by the processor of the terminal device executing a program in the memory or realized by hardware and causes the display of the terminal device to display various types of information [0066]).
Vibration instruction unit configured to instruct one of the electrical treatment devices,  in claims 1, 4, & 8  (the generic term vibration instruction unit that is configured to perform a specific function is being interpreted according to the specification [0064] as a function of the terminal device that is realized by the processor of the terminal device executing a program in the memory or realized by hardware and sends to the electrical treatment device control information for driving the vibrator [0067]).
Treatment content setting unit configured to set a treatment content,  in claims 1 & 8; Treatment content setting unit configured to swap a first treatment content ,  in claim 2; and Treatment content setting unit configured to set the predetermined treatment content in claim 5,  (the generic term treatment content setting unit that is configured 
Treatment instruction unit configured to instruct the each one of the electrical treatment devices,  in claims 2; and Treatment instruction unit configured to instruct the first electrical treatment device and the second electrical treatment device,  in claim 3 (the generic term treatment instruction unit that is configured to perform a specific function is being interpreted according to the specification [0064] as a function of the terminal device that is realized by the processor of the terminal device executing a program in the memory or realized by hardware and instructs the electrical treatment devices to perform the treatment [0070]).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 3 recites “in accordance with an instruction from the user” (Page 34, line 5)  and claim 1 recites the limitation “an instruction from the user” in “in accordance with an instruction from the user notified by vibration of the case” (Page 33, lines 15-16). It is unclear whether “an instruction from the user” of line 5 is referring to the same instruction as recited in lines 15-16 or is a different instruction. For examination purposes, “an instruction from the user” is interpreted as “an instruction from the user” referring to the instruction of claim 1. 
	Regarding claim 4, it is unclear what is meant by “weak electrical stimulation”. For examination purposes, “weak electrical stimulation” is understood as a stimulation not felt by the patient. The term “weak electrical stimulation” does not have any special definition in the originally filed specification and the specification does not provide additional guidance for the term. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Perez et al. (US 20180000347 A1; hereinafter Perez).
Regarding claims 1 & 8, Perez teaches a treatment system (e.g. title; [0035]), comprising: electrical treatment devices (i.e. electro-dermal patch, Figure 1A item 110); and a terminal device (i.e. companion device, Figure 1A, 105; Health Management application (HMA); third party manager (TPM)) configured to wirelessly communicate (i.e. wireless transceiver, Figure 1A, 114) with the electrical treatment devices (e.g. Figures 1A-1F; [0567]; [0677]; [1010]); wherein each one of the electrical treatment devices comprises a case (i.e. housing 111 of Figure 1A)  and a vibration source (i.e. audio indicator 126) configured to vibrate the case (e.g. [0568]-[0569])and the terminal device comprises a display control unit (i.e. HMA; GUI on terminal/companion device) configured to display image information associated with the each one of the electrical treatment devices on a display of the terminal device (e.g. Figures 8-14; [0684];[0700]; [1012]; [0738]); a vibration instruction unit (i.e. HMA generates vibratory alert or reminder before a session) configured to instruct one of the electrical treatment devices associated with image information (i.e. diary entry 802, Figures 8-14) selected by a user to vibrate the case (e.g. [0569]; [1023]; [1025]-[1026]); and a treatment content setting unit (i.e. HMA on terminal/companion device) configured to set a treatment content performed by the each one of the electrical treatment devices in accordance with an instruction from the user notified by vibration of the case (e.g. [0660]-[0662]; [0718]). 

Regarding claim 4, Perez teaches wherein when one of the electrical treatment devices (i.e. electro-dermal patch) is performing treatment in accordance with the treatment content set by the treatment content setting unit (i.e. HMA on terminal/companion device), the vibration instruction unit is configured to instruct the one of the electrical treatment devices to vibrate (i.e. placebo vibration interleaved with actual electrical stimulation sessions) the case on the basis of image information (i.e. diary entry 802, Figures 8-14) associated with the one of the electrical treatment device being selected (i.e. diary selected and therapy sessions are programmed or rescue sessions); and the treatment content comprises a treatment mode in which a weak electrical stimulation (i.e. 5 mA or pre-programmed, customized and/or on-demand stimulation sessions) is provided to a treatment site (e.g. [0989]-[0994]; [1016]).
Regarding claim 5, Perez teaches wherein when image information (i.e. diary entry 802, Figures 8-14) associated with a predetermined electrical treatment device (i.e. stim sessions 1009 of Figure 10) of the electrical treatment devices is associated with a predetermined treatment content, the treatment content setting unit (i.e. HMA on terminal/companion device) configured to set the predetermined treatment content as a treatment content performed by the predetermined electrical treatment device (e.g. [0533]; [0991]-[0992]).
Regarding claim 6, Perez teaches a control method (e.g. title; [0035]) of a terminal device (i.e. companion device, Figure 1A, 105; Health Management application (HMA); third party manager (TPM)) configured to wirelessly communicate (i.e. wireless transceiver, Figure 1A, 114)  with electrical treatment devices (i.e. electro-dermal patch, Figure 1A item 110) (e.g. Figures 1A-1F; [0567]; [0677]; 
Regarding claim 7, Perez teaches a non-transitory recording medium (e.g. [0567]) storing a program executed by a computer of a terminal device (i.e. companion device, Figure 1A, 105; Health Management application (HMA); third party manager (TPM)) configured to wirelessly communicate (i.e. wireless transceiver, Figure 1A, 114)  with electrical treatment devices (i.e. electro-dermal patch, Figure 1A item 110) (e.g. Figures 1A-1F; [0567]; [0677]; [1010]), each one of the electrical treatment devices comprises a case (i.e. housing 111 of Figure 1A)  and a vibration source (i.e. audio indicator 126) configured to vibrate the case (e.g. [0568]-[0569]), the program causing the computer to execute: displaying image information associated with the each one of the electrical treatment devices (e.g. Figures 8-14; [0684];[0700]; [1012]; [0738]); instructing one of the electrical treatment devices associated with image information selected by a user to vibrate the case (e.g. [0569]; [1023]; [1025]-[1026]); and setting a treatment content performed by the each one of the electrical treatment devices in accordance with an instruction from the user notified by vibration of the case (e.g. [0660]-[0662]; [0718]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (US 20180000347 A1; hereinafter Perez) in view of Krause et al. (WO 2010/051388 A1; hereinafter Krause).
	Regarding claim 3, Perez discloses the claimed invention except for the treatment content setting unit is configured to swap a first treatment content corresponding to a first electrical treatment device of the electrical treatment devices and a second treatment content corresponding to a second electrical treatment device of the electrical treatment devices in accordance with an instruction from the user; and when the first treatment content and the second treatment content have been swapped, the treatment instruction unit is configured to instruct the first electrical treatment device and the second electrical treatment device to treat the user in accordance with the first treatment content and 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN J KUKLA whose telephone number is (571)272-7250.  The examiner can normally be reached on M-F 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAREN J KUKLA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792